Exhibit 10.3
AMENDMENT OF LEASE
     THIS AGREEMENT OF LEASE (this “Amendment”), made this 22nd day of May, 2009
between the REGIONAL INDUSTRIAL DEVELOPMENT CORPORATION OF SOUTHWESTERN
PENNSYLVANIA, a Pennsylvania nonprofit corporation having its principal office
in the City of Pittsburgh, Allegheny County, Pennsylvania (the “Landlord”), and
TOLLGRADE COMMUNICATIONS, INC., a Pennsylvania corporation (the “Tenant”).
     WHEREAS, the parties hereto previously entered into a Lease, dated
August 31, 2005, as extended by the Renewal Notice letter dated December 14,
2006 (collectively, the “Original Lease”), for occupancy of the 111,600 square
foot building known as Harmar Industrial Manor, 493 Nixon Road, Cheswick,
Pennsylvania 15024 (the “Premises”) in the County of Allegheny, Pennsylvania;
the Original Lease, as amended by this Amendment, is hereinafter referred to as
the “Lease”; and
     WHEREAS, the parties hereto desire to amend and extend the Original Lease
as hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein and in the Original Lease contained and intending to be legally bound
hereby, the parties hereto agree as follows:

  1.   The foregoing preamble clauses are incorporated herein by reference
thereto.     2.   Section 3, Term, of the Original Lease is amended to extend
the term of the Original Lease on the same terms and conditions set forth in the
Original Lease, except to the extent set forth in this Amendment. The new
extended term (the “Extended Term”, which, together with the Term as defined in
the Original Lease, shall be hereafter collectively known as the “Term”) shall
begin July 1, 2009, continue for a period of nine (9) months, and terminate on
March 31, 2010. Notwithstanding the above, Landlord reserves the right, by
providing written notice to

1



--------------------------------------------------------------------------------



 



      Tenant no later than May 31, 2009, to reduce the Extended Term to a period
of six (6) months, in which event the Lease shall terminate on December 31,
2009.

  3.   Section 3, Term, of the Original Lease is amended to add the following
new paragraph to Section 3.1.1:

“Provided Landlord has not exercised its right to reduce the Extended Term to
six (6) months (as described in paragraph 2 above) nor have a prospect for the
Premises, Tenant shall have the right to provide Landlord with a minimum of
ninety (90) days prior written notice of its desire to remain in occupancy of
the Premises beyond the termination date of March 31, 2010. During the sixty
(60) day period following the Landlord’s receipt of such written notice from
Tenant, the parties shall endeavor to reach an agreement on the terms and
conditions under which the Landlord would be willing to further extend the Term
of the Lease. If, using commercially reasonable efforts, an agreement is not
reached during such 60-day period, then the Lease shall terminate upon the date
defined herein and be of no further force or effect, unless the parties
otherwise agree in writing.”

  4.   Section 3.3, Holdover, of the Original Lease is hereby deleted in its
entirety and replaced with the following:

“Tenant shall have no right to occupy the Premises beyond the expiration date of
the Extended Term without the express written consent of Landlord. Should Tenant
continue to occupy the Premises beyond the expiration of the Extended Term
without the express written consent of the Landlord, Tenant shall be obligated
to pay monthly rent at 150% of the then current Base Rent being paid by Tenant
immediately prior to the commencement of the hold over (for avoidance of doubt,
Base Rent would then be $52,312.50 per month). Landlord retains all its rights
and remedies under the Original Lease and under Law to prosecute Tenant for its
unlawful holding over. Notwithstanding the above, in no event shall Holdover,
whether with or without consent of Landlord, exceed a period of sixty (60) days
beyond the expiration of the Extended Term. In the event of Holdover by the
Tenant, Landlord shall have the right to demand Tenant vacate the Premises
within thirty (30) days after receipt of written notice by Landlord.”

  5.   Section 4, Base Rent, of the Original Lease shall reflect that monthly
Base Rent amount during the approved Extended Term shall be at the then current
rate being paid by Tenant immediately prior to the commencement of the Extended
Term.     6.   The terms and provisions of this Amendment shall modify and
supersede all inconsistent terms and provisions of the Original Lease and shall
not be deemed to be a consent to the

2



--------------------------------------------------------------------------------



 



      modification or waiver of any other term or condition of the Original
Lease. Except as amended hereby, all other terms and conditions of the Original
Lease shall remain unchanged and in full force and effect. Each capitalized term
used as a defined term in this Amendment but not otherwise defined in this
Amendment shall have the same meaning ascribed to such term in the Original
Lease.

  7.   The Lease sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. This Amendment shall not be deemed to
grant any right to Tenant to further extend the Original Lease, except as
otherwise set forth therein     8.   This Amendment be executed in any number of
counterparts, and by each of the parties on separate counterparts, each of
which, when so executed, shall be deemed an original, but all of which shall
constitute but one and the same instrument.

BALANCE OF PAGE INTENTIONALLY LEFT BLANK
[SIGNATURE PAGE TO FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment of Lease
to be duly executed the day and year first above written.

             
Attest:
      REGIONAL INDUSTRIAL DEVELOPMENT
CORPORATION OF SOUTHWESTERN
PENNSYLVANIA    
 
           
/s/ Colleen B. Poremski
  By   /s/ Donald F. Smith    
 
           
Colleen B. Poremski, Corp Secretary
      Donald F. Smith, Jr., President    
 
           
(Corporate Seal)
           
 
           

             
Attest:
      TOLLGRADE COMMUNICATIONS, INC.    
 
           
/s/ Jennifer M. Reinke
  By   /s/ Joseph A. Ferrara    
 
           
 
      Title: Chairman, CEO and President    
 
           
(Corporate Seal)
           

4